Citation Nr: 0912415	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-08 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In July 2006, a video conference 
hearing was held before the undersigned.  In September 2006 
and again in June 2009, the Board remanded the Veteran's 
appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

A review of the claim files shows that the Veteran's 
representative, in March 2009, raised an application to 
reopen a claim of entitlement to service connection for 
schizophrenia.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The record does not show that the claimant is a "combat 
Veteran" or that he was diagnosed with PTSD in service. 

2.  PTSD cannot be attributed to the Veteran's military 
service in the absence of independently verifiable in service 
stressful experiences.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2008); 73 Fed. Reg. 64,208 
(March 31, 2009) (amendments to 38 C.F.R. § 3.304(f) 
(effective from October 29, 2008)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in March 
2004, prior to the August 2004 rating decision, along with 
the notice provided in September 2006 and September 2008 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice in accordance with the United States Court of Appeals 
for Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

While the Veteran was not provided notice of the type of 
evidence necessary to establish the effective date and the 
disability rating for the disability on appeal prior to the 
initial adjudication of the claim, the Board finds that 
providing the claimant with this notice in September 2006 
followed by re-adjudicating the claim in the October 2007 
supplemental statement of the case "cures" any timing 
problem associated with inadequate notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

While the Veteran was not provided notice in a supplemental 
statement of the case or a 38 U.S.C.A. § 5103(a) notice 
letter of the recent amendment to 38 C.F.R. § 3.304(f) (see 
73 Fed. Reg. 64,208 (March 31, 2009)), the Board finds this 
lack of notice harmless because the amendments that apply to 
all claims pending before VA on or after October 29, 2008, 
are liberalizing in nature and the claimant will not be 
prejudiced by applying these more liberalizing regulation to 
his appeal.  See 38 C.F.R. § 19.31 (2009); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
files all identified and available service and post-service 
treatment records.  The Veteran was also afforded a VA 
examination in July 2004.  In addition, the claimant was 
afforded an opportunity to testify at a hearing before the 
undersigned in July 2006. 

The Board finds that adjudication of the current appeal may 
go forward without the Veteran's records from the Social 
Security Administration (SSA), because in September 2006 the 
SSA notified VA that these records had been destroyed.  

As to VA's duty to assist in verifying the Veteran's 
stressors, VA undertook all appropriate actions necessary to 
attempt to verify the Veteran's alleged stressors, to include 
obtaining his service personnel records, contacting the U.S. 
Army and Joint Services Records Research Center (JSRRC), as 
well as asking the Veteran to provide additional information.  

As to the JSRRC request, VA's July 2008 letter contained the 
information provided by the Veteran about his claimed 
stressors, noting that the Veteran stated that he witnessed a 
number of men killed in action while serving in the 45th 
Field Artillery, that the appellant claimed that his unit was 
stationed near a mine filed, seeing mine field explosions 
everyday, seeing body parts, and having as one of his duties 
searching for landmines by sticking a bayonet into the 
ground.  The Veteran also identified the names of two 
soldiers that were killed in action while serving with him.  
In this regard, the time period provided for the claimed 
stressors was from June to November 1952, the dates the 
Veteran was stationed in Korea.  

In August 2008, JSRRC notified VA that a search was performed 
of the Department of Defense Casualty files to determine if 
the reported deaths of two soldiers provided by the Veteran 
could be verified and the search did not verify either death.  
JSRRC also notified VA that the time period provided was too 
extensive for it to conduct meaningful research on behalf of 
the Veteran.  The letter continued that for further research, 
specific dates within a 60-day time period should be 
provided.  

In September 2008, the RO sent the Veteran a letter asking 
him to provide any additional details about his claimed 
stressors, to include a 2-month specific date range of the 
stressful events in questions.  In October 2008, the 
Veteran's brother responded that, unfortunately, the Veteran 
could not supply this information due to his psychiatric 
condition.  In January 2009, the RO prepared a memorandum in 
which it concluded that given the fact that the Veteran could 
not provide VA with a 60 day time period as to when his 
stressors occurred no useful purpose would be served by going 
again to JSRRC with his stressor information.   The Board 
agrees.

In March 2009, the Veteran's representative argued that the 
first JSRRC search was insufficient and a remand for another 
search is required because the first JSRRC search was 
conducted using the Veteran's social security number, as 
opposed to his service number, and the incorrect date of 
birth.  

The Board finds no error in using the Veteran's social 
security number to conduct the search.  Moreover, while the 
Board acknowledges that it was a mistake to conduct the 
search using the wrong birthday, the Board finds that the use 
of the Veteran's incorrect birthday is harmless error because 
correcting this information would not assist JSRRC in 
narrowing down the time period in which the claimed stressful 
events occurred and JSRRC already notified VA that without 
the 60 day time period, which the Veteran reported he is 
unable to provide, it can not attempt to verify his 
stressors.  Therefore, the Board finds that no useful purpose 
would be served in remanding for another JSRRC search.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

The Claim

The Veteran claims that his PTSD was caused by one of the 
following incidents:  being in fields that had landmines, 
seeing them blow and seeing at least one of his comrades 
killed by landmines (see July 2004 examination report), 
seeing dead soldiers on the battle field and body parts 
everywhere (see March 2005 PTSD questionnaire response), 
seeing two other soldiers killed in action (id.), and having 
one of his duties as searching for landmines by sticking a 
bayonet into the ground (see July 2006 hearing transcript).
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b). 

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran 's 
service, the Veteran 's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (ii) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (iv) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); 73 Fed. Reg. 
64,208.  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy, that he did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
or the claimant was not diagnosed with PTSD in service, lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the Veteran's testimony 
as to the occurrence of the claimed stressors.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 
7 Vet. App. 70, 76 (1994).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Initially, the Board will look to see if the record contains 
proof that the claimed in-service stressors actually 
occurred.  38 C.F.R. § 3.304(f).  The occurrence of the 
claimed stressors must be supported by credible evidence.  
Id.  As stated above, the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), provide that the evidence required 
to establish the occurrence of a recognizable stressor varies 
depending upon whether or not the Veteran was engaged in 
combat with the enemy and was diagnosed with PTSD while in 
service.  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993); 73 
Fed. Reg. 64,208.

As to whether the claimant is a "combat Veteran," the Board 
notes that at the July 2004 VA examination and at his July 
2006 personal hearing, the Veteran and his brother reported 
that the claimant served in combat.  However, the Board notes 
the evidence has not established that the Veteran engaged in 
combat with the enemy.  

In this regard, the Veteran's duties as verified by service 
personnel records have not been recognized as combat-related.  
His service records list his military occupational specialty 
as a field wireman.  Further, his service personnel records 
did not show that he received any awards or decorations 
indicative of combat service, such a Bronze Star with V 
Device or Purple Heart.  In this regard, the Board notes that 
the Veteran did receive two Bronze Service Stars.  However, 
the Bronze Service Star is a distinct award from the Bronze 
Star with V Device and it is not indicative of combat.  In 
addition, although the Veteran's DA Form 20 notes "close 
combat," this was reflective of his receiving close combat 
training at Fort Dix in January 1952, as the claimant did not 
depart for Korea until May 1952.  

Therefore, the Board finds that the claimant is not a 
"combat Veteran," and his lay statements regarding the 
claimed stressors cannot alone be accepted as conclusive 
evidence as to the actual existence of his claimed stressors.

Next, the Board will see if the Veteran was diagnosed with 
PTSD in service.  See 73 Fed. Reg. 64,208.  In this regard, 
while the record on appeal is positive for a diagnosis of 
PTSD, this diagnosis appears in the record many years after 
the Veteran's separation from active duty.  Therefore, his 
lay statements regarding the claimed stressors cannot alone 
be accepted as conclusive evidence as to the actual existence 
of his claimed stressors.

Accordingly, since the claimant is not a "combat Veteran" 
and was not diagnosed with PTSD while in service, the Board 
will next look to see if the record contains independent 
evidence that verifies any of his in service stressful 
experiences.  38 C.F.R. § 3.304(f)(4).

In this regard, no corroborating evidence has been received 
to verify the alleged stressful events despite VA obtaining 
his service personnel records and contacting JSRRC.  
Moreover, in August 2008, JSRRC notified VA both that they 
could not verify the deaths of the two soldiers the Veteran 
reported were killed while he was in Korea and that they 
could not undertake further research to verify the claimant's 
stressors without a specific date within a 60-day time 
period.  In October 2008, the Veteran, though his brother, 
notified VA that he could not provide a 60-day time period 
for the stressors. 

The Board recognizes that the Veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the § 3.304(f) requirement 
that there be credible supporting evidence that the claimed 
stressors actually occurred).  Nevertheless, despite 
exhaustive efforts by VA to confirm the Veteran's allegations 
as to his stressors, no evidence has been uncovered which 
corroborates any stressor.  Although some physicians have 
accepted the Veteran's description of his in-service 
experiences as credible for diagnosing PTSD, the Board may 
not grant service connection for PTSD in cases such as this 
(i.e., cases where the claimant is not a "combat Veteran" 
and was not diagnosed with PTSD while in service) without 
supporting evidence of the occurrence of the claimed 
stressors.  Indeed, the Board is sympathetic to the Veteran's 
current psychiatric condition and recognizes that this has 
caused his inability to provide any further details about the 
alleged stressor events such as the approximate dates of the 
events.  Nonetheless, given the lack of supporting evidence 
required by the law, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection.  Thus, entitlement to service connection for PTSD 
is denied.  



In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


